UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6127


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOHN ROMA BRYAN, III,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at Big
Stone Gap. James P. Jones, District Judge. (2:15-cr-00015-JPJ-6; 2:17-cv-81260-JPJ-
PMS)


Submitted: October 31, 2019                                 Decided: November 15, 2019


Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


John Roma Bryan, III, Appellant Pro Se. Erin Marie Harrigan Kulpa, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Roma Bryan, III, seeks to appeal the district court’s order denying his motion

filed pursuant to 28 U.S.C. § 2255 (2012). Although the parties have not questioned our

jurisdiction, we “have an independent obligation to verify the existence of appellate

jurisdiction.” Williamson v. Stirling, 912 F.3d 154, 168 (4th Cir. 2018) (internal quotation

marks omitted).     We may exercise jurisdiction only over final orders and certain

interlocutory and collateral orders. 28 U.S.C. §§ 1291, 1292 (2012); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). Our review of the

record reveals that the district court’s order is not a final order because the court did not

rule on Bryan’s claims challenging the adequacy of the factual basis supporting his guilty

plea to the firearm offense and asserting that counsel was ineffective at sentencing for

failing to advise Bryan of U.S. Sentencing Guidelines Manual § 5K2.23, p.s. (2015), and

to argue for a downward departure under that Guidelines provision, all raised in his

response to the Government’s “Motion to Dismiss in Response to Petitioner’s [§] 2255

Petition.” See Porter v. Zook, 803 F.3d 694, 696-97 (4th Cir. 2015).

       Accordingly, we dismiss the appeal as interlocutory and remand to the district court

for consideration of the unresolved claims. See id. at 699. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                           DISMISSED AND REMANDED




                                             2